Title: Enclosure: Colonel Richard Gridley’s Estimate of Ordnance and Ordnance Stores, 20 October 1775
From: Gridley, Richard
To: 



[20 October 1775]

Inventory of Ordnance & Stores necessary for the present Army Supposing it to Consist of Twenty Thousand men.
Cannon vizt

          
            pounders
            24
            }
            Battering Cannon
            36
          
          
            
            & 18
            
          
          
            
            12
            }
            Cannon
            20
          
          
            
            & 9
            
          
          
            
            6
            }
            Small Cannon & Field pieces
             44
          
          
            
            4
            
          
          
            
            3
            
          
          
            
            
            
            
            100
          
          
            with Carriages & Implemts Compleat
          
        
Mortars vizt

          
            Inches
            10
            6
          
          
            
             8
            2
          
          
            
             7
            2
          
          
            
             8 Inch Howitz.
             3
          
          
            
            
             13
          
          
            with Beds & Carriags Compleat
          
        


          
            Gins
            6
            
          
          
            platforms Compleat
            100
            for Guns
          
          
            platforms for mortars
            10
            
          
          
            Spare
            
            
          
          
            
            Carriages for Guns
            30
            
          
          
            
            Beds for mortars
            6
            
          
          
            
            Sponges Ladles ramrs
            10
            Setts
          
          
            Shott
            
            
          
          
            
            Round for Batterg Cannon
            5
            thousand
          
          
            
            round & Case for Smallr
            10
            Thousd
          
          
            Shells for mortars
            
            
          
          
            
            
              
                
                  Inch
                  10
                
                
                  
                   8
                
                
                  
                   7
               
               
              
            1,200
            
          
          
            
            1,000
            
          
          
            
            400
            
          
          
            Hand Grenades
            2,000
             
          
          
            Fuzes for Bombs & Hand Grenades
            
            
          
          
            Port Fires
            
            
          
          
            Tin Tubes
            
            
          
          
            Powder
            
            
          
          
            
            For Cannon & mortars 200 rounds
            1155
            
          
          
            
            For 20 Thousd men 120 rounds or 3 lb. ⅌ man
            600
            
          
          
            
            For Compositions and Extraordinarys
            245
            
          
          
            
            
            2,000
            Barrels
          
          
            Lead
            
            
          
          
            
            For musketry
            15
            Tons
          
          
            
            Sheet Lead
             3
            
          
          
            
            
            18
            Tons
          
          
            Horses & Harness Compleat
            40
            
          
        
Stores Vizt Intrenching Tools, Spare Timber & plank, Handspikes Beds & Coins, Match, Flints, Salt petre, Brimstone, Pitch & Tar, Turpentine, Oyl, Beeswax, Rozin, Candles & Tallow, Sheep Skins, Canvass & packthread, Needles, Lanthorns of Sorts, Powder Measures, Iron potts & Kettles, Flannel, Tin & Copper for Ladles, Travelling Forge Compleat, Barr Iron, Steel,

Nails & Spikes, Files, Carpenters & wheelwrights Tools, Cordage of Sorts, Codlines & Marlin, Cotton for Quick Match, Spirits of Wine, Budge Barrels & Haversacks, Painted Canvas, Tann’d Hides, Tents, Ammunition Carts, Cartridge paper, Writing paper, 2 pair of Large hand Bellows, Brushes, Glue, Grindstones, Scales & Weights, Surveying Compass & Chain, Searces of Sorts, Sieves, 1 Theodolite, 1 Good Telescope, 1 Case of Instruments
Ordnance, Shott & Shells now in Camp

          
            Pounders
            Cannon
            Shott
          
          
            24
            
             5
            
            449
          
          
            18
            
             6
            
            260
          
          
            12
            
             2
            
            149
          
          
             9
            
             3
            
            1175
          
          
             8
            
             1
            
            
          
          
             6
            
             2
            }
            1134
          
          
             5¼
            
             4
            
          
          
             4
            
             7
            
            1475
          
          
             3
            
             9
            
            3079
          
          
             2½
            
             2
            
            1009
          
          
            
            
            41
            
            8730
          
          
             Carriages Ladles ramrs & Sponges &c. Compleat
          
          
            Inches
            Mortars
            Shells
          
          
            10
            
             3
            }
            374
          
          
             8
            
             2
            452
          
          
             8
            Howitz.
             3
            
          
          
             7
            Brass
             2
            
            641
          
          
            
            mortars
              
            
                
          
          
            
            
            10
            
            1467
          
          
             With Beds, Carriages & Implements Compleat. whole barrels
          
        

Powder
Lead
